United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-2235
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           * Appeal from the United States
       v.                                  * District Court for the Western
                                           * District of Missouri
Will H. Hawkins,                           *
                                           *      [UNPUBLISHED]
              Appellant.                   *
                                      ___________

                            Submitted: January 4, 2001

                                 Filed: January 10, 2001
                                     ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Will H. Hawkins appeals from the final judgment entered in the District Court1
for the Western District of Missouri following his guilty plea to being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g) and 924(a)(2). The district
court sentenced appellant to 30 months imprisonment and 3 years supervised release.
For reversal appellant argues the district court erred in calculating his base offense level

       1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
under U.S.S.G. § 2K2.1(a)(4)(A) (applicable to, inter alia, a defendant with a prior
felony conviction for “a crime of violence”), because his undisputed prior conviction
for second-degree burglary of a commercial building, i.e., a gun store, did not constitute
“a crime of violence” as contemplated by the Guidelines.

       As appellant concedes, in United States v. Hascall, 76 F.3d 902, 906 (8th Cir.),
cert. denied, 519 U.S. 948 (1996), a panel of this court determined that second-degree
burglaries of commercial buildings are indeed crimes of violence. We are not at liberty
to overrule another panel’s decision. See United States v. Reynolds, 116 F.3d 328, 329
(8th Cir. 1997) (refusing to consider argument that Hascall was wrongly decided).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS EIGHTH CIRCUIT.




                                           -2-